MEMORANDUM **
A review of the record and the response to this court’s January 14, 2008 order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
The district court correctly found that appellant was not entitled to equitable toll*430ing of the Federal Tort Claims Act’s two year statute of limitations, and thus his claims were untimely. See 28 U.S.C. § 2401; Santa Maria v. Pacific Bell, 202 F.3d 1170, 1178 (9th Cir.2000) (requiring due diligence to justify equitable tolling). We also agree that there is no private right of action to bring claims under 18 U.S.C. §§ 203(a)(1)(B) or 208(a). See 18 U.S.C. § 216 (providing exclusively for criminal penalties, or civil actions brought by the Attorney General, for violations of §§ 203 and 208).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.